     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 1 of 21 Page ID #:1



 1    Pedram Esfandiary (SBN: 312569)
 2    pesfandiary@baumhedlundlaw.com
      Monique Alarcon, Esq. (SBN: 311650)
 3    malarcon@baumhedlundlaw.com
 4    Timothy A. Loranger, Esq. (SBN: 225422)
      tloranger@baumhedlundlaw.com
 5    BAUM HEDLUND ARISTEI
 6    GOLDMAN, P.C.
      10940 Wilshire Blvd., 17th Floor
 7
      Los Angeles, CA 90024
 8    Telephone: (310) 207-3233
 9    Facsimile: (310) 820-7444
10    Attorneys for Plaintiff
11
12                              UNITED STATES DISTRICT COURT
13                          CENTRAL DISTRICT OF CALIFORNIA
14
15    LAMAR WEST,                              CIVIL RIGHTS COMPLAINT
16
                Plaintiff                      42 U.S.C. § 1983: FIRST AMENDMENT;
17
           v.                                  CAL. CONST. ARTICLE I, § 2;
                                               DECLARATORY & INJUNCTIVE RELIEF
18
      CHRISTINA SHEA, Mayor of Irvine,
19
20              Defendant
21
22
23
24
25
26
27
28



                                    CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 2 of 21 Page ID #:2



 1                                                          TABLE OF CONTENTS
 2   TABLE OF CONTENTS ..................................................................................................................... i
 3   INTRODUCTION.................................................................................................................................1
 4   JURISDICTION AND VENUE ...........................................................................................................3
 5   PARTIES ...............................................................................................................................................3
 6              I.         Plaintiff ...........................................................................................................................3
 7              II.        Defendant ........................................................................................................................3
 8   FACTS ...................................................................................................................................................3

 9              I.         Facebook .........................................................................................................................3

10              II.        Mayor Shea’s Facebook Page and Profiles .....................................................................5

11              III.       Plaintiff’s Criticism of the Mayor and the Mayor’s Banning of Plaintiff.....................11

12   FIRST CAUSE OF ACTION.............................................................................................................17

13   Violation of the First Amendment, 42 U.S.C. § 1983, and Cal. Const. Article 1, Section 2(a)) ...17

14   (Censorship in a Public Forum).........................................................................................................17
     SECOND CAUSE OF ACTION ........................................................................................................17
15
     (Violation of the First Amendment, 42 U.S.C. § 1983, and Cal. Const. Article 1, Section 2(a)) ..17
16
     (Viewpoint Discrimination) ................................................................................................................17
17
     THIRD CAUSE OF ACTION ...........................................................................................................18
18
     (Declaratory & Injunctive Relief)......................................................................................................18
19
     REQUEST FOR RELIEF ..................................................................................................................18
20
21
22
23
24
25
26
27
28


                                                                     i
                                                          CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 3 of 21 Page ID #:3



 1                                      INTRODUCTION
 2         1.     This case concerns an individual’s right to criticize a public official in an
 3   online public forum without being censored or discriminated against based on the
 4   content of his speech. Plaintiff, Mr. Lamar West, is a resident of Irvine, California that
 5   criticized the views and actions of his elected official, Irvine Mayor Christina Shea
 6   within the public forum of the social media site Facebook. Specifically, plaintiff
 7   challenged the mayor’s official position on the recent nationwide protests against
 8   police oppression of communities of color. In response, Mayor Shea “blocked”
 9   plaintiff from her Facebook profile, thereby precluding plaintiff from participating in
10   the Mayor’s discussions with constituents and from being able to view “posts” by the
11   Mayor and the public’s response to them. In so doing, Mayor Shea censored
12   Plaintiff’s voice during a critical time of public debate in the country regarding
13   systematic racism and police violence against Black people.
14         2.     The internet is among the most important places for the exchange of
15   views, enabling a person “to become a town crier with a voice that resonates farther
16   than it could from any soapbox.” Reno v. American Civil Liberties Union, 117 S. Ct.
17   2329, 2344 (1997). As the Supreme Court recently recognized, social media platforms
18   like Facebook are the “vast democratic forums of the Internet”—modern public
19   squares where Americans can debate politics, religion, and other social issues, and
20   provide “perhaps the most powerful mechanisms available to a private citizen to make
21   his or her voice heard.” Id. at 2343; Packingham v. North Carolina, 137 S. Ct. 1730,
22   1743 (2017). These platforms have been “revolutionary” not least because they have
23   transformed civic engagement by allowing elected officials to communicate
24   instantaneously and directly with their constituents. Platforms such as Facebook
25   enable ordinary citizens to speak directly to public officials and to listen to and debate
26   others about public issues, in much the same way they could if they were gathered on a
27   sidewalk or in a public park, or at a city council meeting or town hall.
28


                                               1
                                    CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 4 of 21 Page ID #:4



 1         3.     Because of the way the mayor, a public official, uses her Facebook
 2   account, the account is a public forum under the First Amendment. Defendant has
 3   made the account accessible to all, taking advantage of Facebook’s interactive
 4   platform to directly engage her constituents. The mayor’s posts routinely generate
 5   dozens of comments in the vibrant discussion forum associated with her account.
 6   Defendant has used the account to make formal announcements, state the mayor’s
 7   official position on social and political controversies, update users on mayoral
 8   activities, and other matters. Facebook users are entitled, unless prevented by Mayor
 9   Shea, to comment on these posts or those of other speakers. Any member of the public
10   with an account is thus able to review and consider the viewpoints—often
11   competing—expressed on the mayor’s profile. Under governing law, Mayor Shea’s
12   Facebook profile thus qualifies as a public forum under the First Amendment and the
13   California constitution
14         4.     Because of their criticism of the mayor’s tenure and position on recent
15   social events, plaintiff and a host of other individuals have been prevented or impeded
16   from viewing the mayor’s profile, from replying to her posts, from viewing the
17   discussions associated with the posts, and from participating in those discussions.
18   Accordingly, defendant’s actions violated plaintiff’s First Amendment right to express
19   dissent in response to the mayor’s policies and to view and interact with the comments
20   of others that have similarly expressed such dissent.
21         5.     Plaintiff respectfully requests that the Court enter judgment declaring that
22   defendant’s exclusion of plaintiff from the profile violates the First Amendment of the
23   U.S. Constitution and Article 1, Section 2(a) of the California Constitution, enjoining
24   defendant from engaging in unlawful censorship of comments, mandating that
25   defendant restore plaintiff’s posting privileges, and awarding plaintiff damages,
26   attorneys’ fees and costs.
27
28


                                               2
                                    CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 5 of 21 Page ID #:5



 1                                     JURISDICTION AND VENUE
 2              6.       This Court has subject matter jurisdiction over plaintiff’s federal
 3   constitutional claims under 28 U.S.C. §§ 1331 and 1343, and 42 U.S.C. §§ 1983 and
 4   1988, because they arise under the Constitution and laws of the United States.
 5              7.       This court has subject matter jurisdiction over plaintiff’s California state
 6   constitutional claims under 28 U.S.C. § 1367, because they substantially relate, both
 7   legally and factually, to the federal constitutional claims upon which original
 8   jurisdiction is premised.
 9              8.       This court has jurisdiction to grant declaratory and injunctive relief
10   pursuant to 28 U.S.C. § 2201-02 and 42 U.S.C. § 1983.
11              9.       Venue is proper within the Central District of California pursuant to 28
12   U.S.C. § 1391(b)(1) and (2) because defendant resides within this district and the
13   events and omissions giving rise to plaintiff’s claims occurred within this district.
14                                                 PARTIES
15        I.          Plaintiff
16              10.      Plaintiff Lamar West (“plaintiff”) is a software engineer and Irvine
17   constituent. Plaintiff is, and at all times material hereto was, a resident of Orange
18   County.
19        II.         Defendant
20              11.      Defendant Christina Shea (“defendant”, the “mayor” or “Mayor Shea”)
21   is the Mayor of the City of Irvine, California. At all times material hereto, defendant
22   acted under color of state law, in her capacity as Mayor of the City of Irvine.
23   Defendant is, and at all times material hereto was, a resident of Orange County.
24   Defendant is sued in her individual capacity as the Mayor of Irvine.
25                                                   FACTS
26   I.         Facebook
27              12.      Facebook is a social media platform with more than 2.6 billion active
28   users worldwide including some 223 million users within the United States. The site

                                                      3
                                           CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 6 of 21 Page ID #:6



 1   allows users to upload content—including text, news articles, photos, and video. It
 2   also permits other users to respond to, comment on and interact with others in relation
 3   to such content.
 4             13.   Profile. A profile is the home page of a Facebook account typically used
 5   by private individuals. It is “a place on Facebook where you can share information
 6   about yourself, such as your interests, photos, videos, current city and hometown.”1
 7   Individuals operating a profile may elect to keep all, some, or none of its features
 8   private and can select specific populations – such as friends, family, anyone with a
 9   Facebook account or even those without an account – to view the page and its
10   contents.
11             14.   Page. In contrast to a “profile,” a Facebook “page” is a way for
12   “[b]usinesses, organizations and public figures” to “connect with their customers or
13   fans.”2 However, it is common—as in the matter at bar—for a public figure to operate
14   a profile and a page contemporaneously and to use both to connect with the broader
15   public.
16             15.   Posts. The content that a Facebook user shares with friends, followers or
17   the public is called a “post.” Posts can be made by the owner of a profile or page, or
18   by other users who visit a profile or page.
19             16.   Replying or commenting. Facebook users can respond to or comment
20   on posts, unless not permitted to do so. This is called “replying” or “commenting.”
21   Replies appear immediately under the post to which they respond, thereby reflecting
22   the interaction of ideas or viewpoints that the Facebook page or profile is intended to
23   foster.
24             17.   Sharing. Facebook users can “share” another user’s post when
25   authorized, thereby publishing the post on such user’s own profile or page.
26
27
     1
       See Facebook, What’s the difference between a profile, Page, and a group?, available
     at https://www.facebook.com/help/337881706729661?helpref=faq_content.
28   2
       See Facebook, About: Pages, available at
     https://www.facebook.com/help/282489752085908?helpref=faq_content.
                                                 4
                                      CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 7 of 21 Page ID #:7



 1            18.     Banning and deleting. An owner of a Facebook profile or page controls
 2   its content. They may delete posts made by other users and may “block” a user from
 3   posting on the profile or page. Relevant to the instant matter, a user blocked from a
 4   profile is prevented from viewing, commenting, posting, or otherwise contributing to
 5   the profile, and is thereby excluded from participation in the online dialogue or debate.
 6      II.         Mayor Shea’s Facebook Page and Profiles
 7            19.     Mayor Shea maintains two Facebook “profiles”, both under the name
 8   “Christina Shea”, as well as a Facebook “page” titled “Christina Shea, Irvine City
 9   Mayor.” For purposes of this Complaint, the First Amendment violations alleged
10   herein occurred on Mayor Shea’s most active and popular “Personal Profile” (referred
11   to herein as “Personal Profile” or “Profile”). Mayor Shea’s second and less active
12   profile is referred to herein as Mayor Shea’s “Official Profile.”
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 5
                                      CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 8 of 21 Page ID #:8



 1         20.    Mayor Shea operates her profiles and page as public fora and a means for
 2   direct communication with constituents regarding official mayoral business. Indeed,
 3   the mayor’s Personal Profile appears to be more public than her page, boasting 1,750
 4   followers and almost 5,000 friends compared to the page’s 431 followers and her
 5   Official Profile with only 21 friends.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               6
                                    CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 9 of 21 Page ID #:9



 1         21.    Since its inception, Mayor Shea has used her Profile—which is viewable
 2   by the public without the need to befriend or follow the mayor on Facebook—to
 3   disseminate information regarding mayoral and city council activities, share the
 4   mayor’s official position on social and political issues, and communicate with
 5   constituents regarding a host of topics ranging from Irvine public safety to the
 6   inauguration of new parks and buildings—all with greater frequency than her page.3
 7   For example, on January 15, 2020, the Mayor posted an announcement on her Profile
 8   informing the public that she “coauthored an ordinance with Councilmember Farrah
 9   Kahn to ban flavored tobacco vaping products targeted to minors. It was passed
10   unanimously.” The post was liked by 32 people, received 5 comments from
11   constituents, and was “shared” 3 times. A day later, the mayor posted another update
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     3
       Indeed, between April 29 and June 4, the mayor did not upload a single post on her
28
     page, whereas, during the same time period, the mayor posted repeatedly regarding
     issues in her mayoral capacity on her Personal Profile.
                                               7
                                    CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 10 of 21 Page ID #:10



 1    from council meetings, stating: “we also approved the Wild Rivers Water Park to be
 2    built in the Great Park.” This post was liked by 74 people and received 12 comments
 3    from constituents. 4
 4          22.    Moreover, the mayor’s frequent broadcasts of official business on her
 5    Profile are regularly accompanied by photographs. As illustrated below, on March 3,
 6    2020, the mayor posted a picture featuring herself in a meeting with officials from the
 7    Transportation Corridor Agency (“TCA”) and the caption: “Planning the 241/91
 8    extension for our Toll Road customers. Working on engineering plans with TCA
 9    staff…” Earlier, in December 2019, the mayor had shared several photographs of
10    herself posing with other TCA officials on the site of a bridge construction project.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
      4
27     The screenshots depicted and referenced throughout this Complaint were obtained
      directly from the mayor’s Profile using an account that is neither a “friend” or
28
      “follower” of the mayor on Facebook, underscoring the fact that the Profile is open for
      viewing and comment by any user—except those the mayor has blocked.
                                                8
                                     CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 11 of 21 Page ID #:11



 1    This post was liked by 39 people, received 6 comments from the public, and was
 2    reshared once.
 3          23.   Two months after assuming office, the mayor informed the public through
 4    her Profile that she had “officiated over the Dedication of our newest community park
 5    at Los Olivos [sic], the southern most [sic] area of Irvine. We have created a wonderful
 6    center with an interactive youth playground. See Councilmember Anthony Kuo
 7    enjoying the new disabilities swing in the playground.” The announcement was well-
 8    received by constituents—one of whom thanked the mayor and councilmember Kuo
 9    for their “outstanding service” by responding directly to the post. The mayor also
10    interacted with her constituents by replying to some of their comments.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
            24.   Other examples of the mayor opening up her Profile to public discourse

25    include photographs of the mayor—when she was still serving as a councilmember—

26
      receiving constituents at City Hall, live updates from local governmental and agency

27    meetings, and information regarding the mayor’s swearing-in ceremony (which was

28


                                               9
                                    CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 12 of 21 Page ID #:12



 1    liked by 194 people, received 85 comments and re-shared 24 times), as illustrated by
 2    the below screenshots from the mayor’s Profile.
 3

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               10
                                    CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 13 of 21 Page ID #:13



 1

 2
 3

 4
 5
 6
 7
 8
 9
10
11
12           25.      Like other public figures that use their profiles for communicating with
13    the broader populace, Mayor Shea’s Profile is interactive. It provides a platform for
14    constituents to voice their approval of the mayor’s and City Council’s policies and
15    practices—and purportedly their critiques—along with an opportunity for Mayor Shea
16    to respond. For all intents and purposes, the mayor’s Facebook Profile is a public
17    forum—hosted by a government official—subject to the First Amendment.
18        III.     Plaintiff’s Criticism of the Mayor and the Mayor’s Banning of Plaintiff
19           26.      The recent brutal murders of George Floyd, Breonna Taylor and Ahmaud
20    Arbery—the most current culmination of historical police oppression of the Black
21    community—brought the United States to a crossroads. The tragic fact is that these
22    three individuals were not the first to have their lives taken by a militarized police
23    force and, as recent as their deaths are, have not been the last.5
24
      5
25      In the midst of the ongoing demonstrations, law enforcement agencies throughout the
      nation are continuing to brutalize communities of color, as demonstrated by the June
26    12 and 18 shootings of Rayshard Brooks in Atlanta and Andres Guardado in Gardena,
27    respectively. See Atlanta Police Shooting: Rayshard Brooks Death Declared
      Homicide (BBC NEWS, June 15, 2020), available at: https://www.bbc.com/news/world-
28
      us-canada-53047282; LA County Sheriff’s Deputies Shoot and Kill 18-Year-Old in

                                                  11
                                       CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 14 of 21 Page ID #:14



 1          27.   Upon the passing of George Floyd, residents of Minneapolis (where Mr.
 2    Floyd was murdered) took to the streets to denounce systemic racism and the history of
 3    violence which has targeted Black lives. Although activists, scholars and community
 4    organizers have for decades demanded the defunding of the nation’s militarized police
 5    forces and reinvestment into community initiates and services, calls to defund law
 6    enforcement have recently flooded popular discourse and gained new momentum.
 7    Soon, hundreds of thousands of demonstrators across the country—in cities and towns
 8    large and small—joined Minneapolis in demanding immediate divestment and change,
 9    including the residents of Orange County. Protests, as well as a fervent public
10    conversation regarding such issues, are continuing.
11          28.   On June 3, 2020, when protests were at their most fevered pitch, Mayor
12    Shea posted a status on her Profile which read:
13                I received several email messages today from Black Lives Matter
14
                  By the way, we have one Council candidate maybe more,
                  supporting and promoting this movement ...
15
16                I say this because I was asked today to cut funding for our Public
                  Safety Dept and reallocate the money to community issues such as
17                homelessness etc
18
                  We have been named one of the Safest Cities in America for 15
19
                  years in a row and I will not agree to reduce our public safety
20                funding especially after seeing the violence we have endured as a
21                nation this past week, If you are coming into Irvine to promote an
                  agenda, and protest for lesser public safety protection best you turn
22                around and find another city to compromise.
23
24
25
26
27
      Gardena (LAIST, June 22, 2020), available at:
28
      https://www.latimes.com/california/story/2020-06-25/deputy-andres-guardado-
      shooting-identified
                                               12
                                    CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 15 of 21 Page ID #:15



 1

 2
 3

 4
 5
 6
 7
 8
 9
10
11
12
13
14          29.    As is apparent, the post generated a lively and heated discussion involving
15    several hundred people—including the mayor—over the ensuing days.6 Many folks,
16    such as plaintiff, criticized the mayor’s response to calls for divestment from
17    militarized policing and reinvestment in the most vulnerable communities of our
18    society, whereas others supported the mayor’s decision to not accept the demands of
19    Black Lives Matter.
20          30.    Plaintiff, a Black man and Irvine constituent, responded the same day and
21    criticized the mayor’s official position and policy decision, stating: “Like other
22
      6
        The screenshot of the mayor’s June 3 post was taken by Plaintiff before he was
23
      blocked from the Profile. That same day, the mayor also posted another status
24    regarding the protests which read: “Right now we have a huge crowd of protesters at
25    City Hall Signs with very rude comments people in the street blocking
      traffic…received a call a resident’s car was hit trying to get home by protesters in the
26    street blocking traffic and we are being asked to lessen public safety?” This post
27    generated more than 100 comments, was reshared several times and was liked by 67
      people. Plaintiff did not respond to this post, but other constituents referenced in this
28
      Complaint that did respond with criticism to the post were also blocked or had their
      comments deleted by the mayor.
                                                13
                                     CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 16 of 21 Page ID #:16



 1    educated people have mentioned it’s okay for you to support the movement and not
 2    defund the police but you don’t want to do either. I can hear the racist ancestors of
 3    yours in this post and it’s sickening. Enjoy your position while it last…”
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                14
                                     CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 17 of 21 Page ID #:17



 1          31.    Mayor Shea responded to some of her critics as evinced by the preceding
 2    and following screenshots.
 3

 4
 5
 6
 7
 8
 9
10          32.    However, soon after plaintiff expressed his views within this public
11    forum, the mayor responded by blocking plaintiff, thereby preventing him from being
12    able to view or interact with the mayor’s Profile, including the ability to participate in
13    the conversation regarding the June 3 post or any other discussion thread. Upon being
14    blocked, plaintiff received the following message when attempting to access the
15    mayor’s Profile: “Sorry, this content isn’t available right now. The link you followed
16    may have expired, or the page may only be visible to an audience you’re not in.” As
17    of the filing of this lawsuit, plaintiff remains blocked from Mayor Shea’s Facebook
18    Profile, and is thereby unable to comment, contribute, or participate in any of the
19    discussions and debates occurring within this forum.
20          33.    Plaintiff was not the only individual that was blocked or had their
21    comment deleted by the mayor. Upon information and belief, Ms. Jessica Ortega—
22    whose critical comment may be seen above and to whom the mayor responded—was
23    blocked by the mayor; Ms. Ladan Rashidi, after posting three comments on the
24    mayor’s profile wherein she criticized the mayor’s response to the protests, had all of
25    her comments deleted by the mayor and was subsequently blocked from the mayor’s
26    Profile; Ms. Nikka Aminmadani, who also submitted comments in response to the
27    mayor’s June 3 posts, was blocked by the mayor; and a Mr. Collin Pollum and his
28    relative were blocked, like plaintiff, for criticizing the mayor’s administration and

                                                15
                                     CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 18 of 21 Page ID #:18



 1    response to the protests. Tellingly, the mayor did not block users or delete comments
 2    that supported her position and policy.
 3          34.    The mayor’s unconstitutional conduct was met with wide-spread
 4    condemnation, with interest groups and advocates—including plaintiff—contacting the
 5    mayor to demand that she immediately unblock her critics and restore posts that she
 6    deleted as a result of viewpoint discrimination.7 The mayor’s only response has been
 7    to delete her June 3 posts as well as other posts that generated extensive discussion,
 8    and include a disclaimer within the “info” box of her Profile informing the public that
 9    “this is not a government page”. These after-the-fact attempts at avoiding liability do
10    not change the fact that the mayor’s Profile was a public forum when plaintiff and
11    others exercised their First Amendment rights by participating in the discussion on the
12    Profile and remains so to this day.
13          35.    The mayor’s actions clearly suppressed speech within a public forum and
14    during a period of intense public controversy concerning use of force by law
15    enforcement and systematic racism, which precluded plaintiff from being included or
16    able to participate in a robust public debate. Mayor Shea’s conduct is particularly
17    egregious where, amid a pandemic, social distancing guidelines have largely limited
18    citizens’ ability to engage with public officials and participate in public discourse to
19    virtual settings, rather than in person. At a minimum, the Mayor acted in reckless and
20    callous disregard for plaintiff’s rights.
21
22
23
24    7
       Noah Biesiada, National First Amendment Advocates Condemn Irvine Mayor’s
25    Facebook Blocking Activity (VOICE OF OC, June 11, 2020), available at:
      https://voiceofoc.org/2020/06/national-first-amendment-advocates-condemn-irvine-
26    mayors-facebook-blocking-activity/
27    Ben Brazil, Irvine Mayor Christina Shea under fire for comments criticizing Black
      Lives Matter protests (LA TIMES, June 8, 2020), available at:
28
      https://www.latimes.com/socal/daily-pilot/entertainment/story/2020-06-08/irvine-
      mayor-christina-shea-under-fire-for-comments-criticizing-black-lives-matter-protests
                                                 16
                                      CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 19 of 21 Page ID #:19



 1                                  FIRST CAUSE OF ACTION
 2      Violation of the First Amendment, 42 U.S.C. § 1983, and Cal. Const. Article 1,
 3                                            Section 2(a))
 4                                 (Censorship in a Public Forum)
 5           36.    Plaintiff realleges and incorporates by this reference each of the foregoing
 6    paragraphs, as if fully set forth in this claim for relief.
 7           37.    The Mayor Shea Facebook Profile constitutes a public forum under the
 8    United States and California Constitutions.
 9           38.    At the time she banned plaintiff from her Facebook Profile, Mayor Shea
10    was acting under color of state law.
11           39.    Mayor Shea’s banning of plaintiff from her Facebook Profile was not
12    content-neutral, nor narrowly tailored to serve important government interests, nor did
13    it leave open ample alternative channels for communication. For these and other
14    reasons, the mayor’s conduct infringed upon plaintiff’s rights under the First
15    Amendment to the United States Constitution and the California Constitution, Article
16    I, Section 2(a), and 42 U.S.C 1983.
17           40.    Plaintiff has no clear and adequate remedy at law for this violation of his
18    constitutional rights and has suffered irreparable injury as a result of defendant’s
19    conduct, which will continue unless and until enjoined by appropriate order of this
20    court. Plaintiff is also entitled to compensatory damages for the violation of his
21    constitutional rights.
22                                 SECOND CAUSE OF ACTION
23      (Violation of the First Amendment, 42 U.S.C. § 1983, and Cal. Const. Article 1,
24                                            Section 2(a))
25                                    (Viewpoint Discrimination)
26           41.    Plaintiff realleges and incorporates by this reference each of the foregoing
27    paragraphs, as if fully set forth in this claim for relief.
28


                                                  17
                                       CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 20 of 21 Page ID #:20



 1            42.   Defendant blocked plaintiff from her Facebook Profile because of the
 2    viewpoints he expressed on that Profile in response to a post by defendant. Mayor
 3    Shea’s banning of plaintiff based on his viewpoints violated plaintiff’s right to freedom
 4    of expression under the United States and California Constitutions, and 42 U.S.C.
 5    1983.
 6            43.   Plaintiff has no clear and adequate remedy at law for this violation of his
 7    constitutional rights and has suffered irreparable injury as a result of defendant’s
 8    conduct, which will continue unless and until enjoined by appropriate order of this
 9    court. Plaintiff is also entitled to compensatory damages for the violation of his
10    constitutional rights.
11                                  THIRD CAUSE OF ACTION
12                                (Declaratory & Injunctive Relief)
13            44.   Plaintiff realleges and incorporates by this reference each of the foregoing
14    paragraphs, as if fully set forth in this claim for relief.
15            45.   There exists an actual, present, and justiciable controversy between
16    plaintiff and defendant concerning plaintiff’s right to participate in public debate by
17    posting, responding, and commenting on the Mayor Shea Facebook Profile.
18            46.   Without intervention by this court, plaintiff, who wishes to participate in a
19    public forum but has been denied access, has no adequate remedy at law to protect the
20    future lawful exercise of his constitutional rights and will suffer irreparable harm,
21    thereby entitling him to injunctive relief.
22            47.   This controversy is ripe for judicial decision, and declaratory relief is
23    necessary and appropriate so that the parties may know the legal obligations that
24    govern their present and future conduct.
25                                    REQUEST FOR RELIEF
26            WHEREFORE, plaintiff respectfully prays for judgment as follows:
27       a) Declaring that by blocking plaintiff from the mayor’s Facebook Profile,
28            defendant has violated plaintiff’s rights under the First Amendment of the

                                                  18
                                       CIVIL RIGHTS COMPLAINT
     Case 8:20-cv-01293-CJC-KES Document 1 Filed 07/20/20 Page 21 of 21 Page ID #:21



 1          United States Constitution, 42 U.S.C. section 1983, and Article 1, Section 2(a)
 2          of the California Constitution;
 3       b) Granting injunctive relief enjoining defendant from engaging in unlawful
 4          censorship against plaintiff and others similarly situated by blocking them on the
 5          Mayor Shea Facebook Profile based on the content or viewpoint of their posts;
 6       c) Granting injunctive relief mandating that defendant “unblock” plaintiff from the
 7          Mayor Shea Facebook Profile, and enjoining defendant henceforth from
 8          blocking plaintiff or deleting his posts;
 9       d) Awarding plaintiff compensatory damages;
10       e) Awarding plaintiff his reasonable attorney fees and costs; and
11       f) Granting any additional relief as may be just and proper.
12
13                                    Respectfully submitted,
14    Dated: July 20, 2020            BAUM HEDLUND ARISTEI & GOLDMAN, P.C.
15
16
                                            By: /s/ Pedram Esfandiary
                                            Pedram Esfandiary, Esq.
17                                          pesfandiary@baumhedlundlaw.com
18                                          Monique Alarcon, Esq.
                                            malarcon@baumhedlundlaw.com
19                                          Timothy A. Loranger, Esq.
20                                          tloranger@baumhedlundlaw.com
                                            BAUM HEDLUND ARISTEI GOLDMAN, P.C.
21
                                            10940 Wilshire Boulevard, 17th Floor
22                                          Los Angeles, CA 90024
23                                          Telephone: (310) 207-3233
                                       ___________________________
24                                          Attorneys for Plaintiff
25
26
27
28


                                                19
                                     CIVIL RIGHTS COMPLAINT
